Per Curiam.
This is an action under the workmen’s compensation act to recover for an injury to plaintiff’s knee suffered while employed as a “route clerk”. The trial court found that the injury arose out of and in the course of plaintiff’s employment and was compensable. Plaintiff was awarded the sum of $124.57 together with medical and hospital bills and an attorney fee. Defendant has appealed.
We have carefully examined the record and find the same free from prejudicial error. The judgment of the district court is therefore affirmed and plaintiff allowed the sum of $100 as attorney fee for services in this court; same to be taxed as costs.
Affirmed.